Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0305011 to Wang (“Wang”). Regarding claims 1 and 21, Wang discloses in Example 4 a stainless steel substrate coated with a titanium/niobium alloy. The titanium/niobium alloy is then partially oxidized to form a crystalline, conductive metal oxide outer layer with a thickness of 98nm. Wang at paragraph [0104]. The contact resistance of this doped metal oxide layer was found to be less than 15 milliohms * cm? at all pressures measured. /d. at Table 5.  Regarding the requirement that the oxide be deposited, the Office notes this is a product-by-process limitation and thus will only have an impact on the patentability of the claims to the extent the process leads to a different structure as compared to that disclosed in the prior art.  At least because there is no evidence of record indicating that there is no possibility the structure of Wang could not be the same product as claimed, there is no reason to find that the structure of Wang does not anticipate the claimed structure.  

Further regarding claims 5, the stainless steel used wasa foil to be used as an electrode and/or bipolar plate in a fuel cell. /d. at paragraph [0003]. Although Wang is unclear in its working examples regarding whether deposition is made on one or both sides of the stainless steel substrate, the Office finds that because bipolar plates are taught as a potential use for the plates, and because such systems require low contact resistance on both sides, Wang can be considered to teach coating on both sides.
Further regarding claims 6-8, Wang achieves its low contact resistance by creating surface irregularities. Wang discloses incorporation of its structures in electronic devices, including fuel cells.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang. Wang is applied as described above. Wang discloses that alternative metals may be used as low-valance metals in its invention, including chromium. Wang at paragraph [0036]. Thus, the person of ordinary skill in the art at the time of invention would have had reason to experiment with chromium as an alternative low- valance dopant in the niobium oxide layers of example 4 instead of titanium with a reasonable expectation of arriving at a metal oxide having low contact resistance and high corrosion resistance based on the general teachings of Wang regarding use of low-valance dopants in niobium oxide layers. Id. at paragraph [0089].
Response to Arguments
Applicant's arguments filed October 12, 2021, have been fully considered but they are not persuasive. First, the Office notes that attorney arguments are not evidence.  MPEP 2145(I).  Thus, there is no evidence of record supporting Applicant’s position that the prior art structure is necessarily different from the claimed structure.  Indeed, because the claimed structure doesn’t preclude further steps, such as heat treating, even if in arguendo Applicant’s representative’s assertions were considered evidence, those assertions are not commensurate in scope with the claimed invention and thus would not be sufficient to preclude rejection because there is no evidence that the structure disclosed in Wang could not be the same structure as one where the metal oxide was deposited.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727